DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claim(s) 1-19 is/are pending in this instant application. Claim(s). Claim(s) 20 is/are cancelled. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant submits Terminal Disclaimer to obviate the pending Double Patenting rejection. 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest –
Regarding claim 1,
a first communicative interface positioned near an edge of the camera body; an expansion module detachably coupled to the camera body, comprising: a second communicative interface positioned near an edge of the expansion module that couples to the first communicative interface of the camera; and electronics configured to perform a camera function additional to camera functions enabled by electronics within the camera body; and a securing mechanism for physically securing the expansion module to the camera.

Regarding claim 11,


Regarding claim 17,
a power source integrated into the first housing portion; 
a housing interface protruding into the cavity of the first housing portion, wherein the housing interface detachably couples to a camera interface in the body of the camera to provide power from the power source to the camera when coupled.

Any of the above-remarks in support of patentability of one claim should not automatically be imputed to any other claim, even if similar terminology is used. Also any of the above-remarks referring to only a portion of a claim should not be understood to base patentability only on that portion or that the element discussed is the only element that is essential or critical; rather, patentability rests on each claim taken as a whole and the record should be carefully considered.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697